Citation Nr: 1816434	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  13-17 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to March 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a
September 2012 rating decision by the Department of Veterans Affairs (VA)
Regional Office (RO) in Waco, Texas.  The Board previously considered this matter in December 2014, at which time it remanded for a hearing to be scheduled.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing held in July 2016.  A transcript of that hearing is of record. 

In September 2016, the Board remanded this matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its September 2016 remand, the Board instructed the AOJ to obtain a new VA opinion.  The VA examiner was specifically asked to discuss (1) service treatment records from March 1976 that show treatment for complaints of back problems for six weeks, after falling down a flight steps during basic training, and (2) the Veteran history of back problems in the years following service. 

Pursuant to the Board's remand, the Veteran underwent a new VA examination in May 2017.  In his opinion, the examiner indicated that he carefully reviewed service and post service treatment records, but did not find any documentation that reflected the Veteran's reported history of falling down stairs or being treated by physical therapy for six weeks.  He did find a March 1976 orthopedic consult note, which shows a history of chronic low back pain with unremarkable exam.  Nevertheless, he concluded that the Veteran's claimed back disability is less likely than not related to service.  The examiner based his opinion on two factors: first, that service treatment records were silent for any evidence of back pathology; second, that there is evidence that the Veteran injured his low back in the 1980s while working as a roofer, rupturing the L4/5 disc with subsequent disc surgery and fusion.  

The Board finds that the May 2017 is inadequate for the following reasons.  The Veteran contends that his current back disability is a progression of his in-service injury.  At his July 2016 Board hearing, he intimated that he has had continuous back symptoms since service.  Significantly, he submitted a claim of service connection for lower back pain almost one year after separation from service.  As such, there is evidence that the Veteran had back symptoms during and shortly after service.  The May 2017 VA opinion does not show adequate consideration of this evidence.  Similarly, it does not show adequate consideration of the March 1976 treatment note that clearly shows a reported six week history of back problems and a report of falling down a flight of stairs during basic training.  See 11/05/2014, STR - Medical, at 19 (in VBMS).  In fact, based on the words of the opinion, it is somewhat unclear whether the examiner actually reviewed that specific document.  Further, the examiner appears to have relied on the absence of a diagnosis to rule out a nexus.  In addition, the VA opinion lacks a clear medical rationale.  The opinion seems to suggest that the Veteran's current back disability is likely related to the work-related back injury from the 1980s.  This explanation is unsatisfactory because it fails to consider the extent to which the Veteran's in-service injury and symptoms might have contributed to the development of subsequent pathologies.  For these reasons, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA neurosurgeon or orthopedic spine surgeon or another similar, high-qualified clinician, to provide a new opinion as to whether the Veteran's current low back disability is related to his injury in basic training.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file, to service and post-service treatment records, should be noted in the examiner's report.

The examiner should respond to the following:

Is it at least as likely as not (probability of 50 percent or more) that Veteran's current low back disability is related to service, to include the Veteran's reported in-service injury?  

The examiner should address the Veteran's contention that his current back disability is a progression of his March 1976 in-service injury.  In this regard, the examiner should note that, as documented in service treatment records, the Veteran sought treatment for back symptoms in March 1976.  At the time, he reported a six week history of back problems and related that he fell down a flight steps during basic training.  See 11/05/2014, STR - Medical, at 19 (in VBMS).  This was characterized as a history of chronic low back pain in a separate orthopedic consult note from the same date.  Id. at 22.

The examiner should also note that the Veteran, at his Board hearing, reported a history of continuous back symptoms since service.  The examiner should also consider the fact that the Veteran submitted a claim of service connection for low back pain within one year of separation from service, insofar as this action is indicative that he was experiencing low back pain at that time.  The examiner's opinion should show adequate consideration of this lay evidence.

Further, the VA opinion should discuss the extent to which the Veteran's in-service back injury led to the development of his subsequently diagnosed pathologies, to include any conditions diagnosed in the aftermath of the 1980 work-related back injury.

The examiner should provide a comprehensive medical rationale for any opinion offered.  In forming an opinion, the examiner should not rely solely on the absence of corroborating evidence (of either treatment or a diagnosis).  Rather, the examiner should consider the extent to which there is a medical nexus between any in-service symptoms and a current disability.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

